DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-14, as filed on 06/22/2020, are currently pending and considered below.
Drawings
Figures 3-8 are objected to because they are photographs and are not of sufficient quality such that all details in the photographs are reproducible in the printed patent, see MPEP 1.84(b)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract is not on a separate sheet of paper and is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
The following claim are objected to because of the following informalities:  Appropriate correction is required.
Claim 13, lines 2-3 amend: “a repetition detector” to ---the repetition detector---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 2 recites: “a plurality of exercise machines arranged in a gym”. The claim is rendered indefinite as it is unclear if applicant is positively claiming “a gym” or that the plurality of exercise machines are configured to be arranged within a gym. Likewise, “gym” is within the preamble so it is unclear if it is being positively claimed. Applicant is suggested to amend the limitation to ---a plurality of exercise machines configured to be arranged in a gym---.
Claim 1, line 5-10 recite: “a repetition detector configured to be arranged at the stacked weights to broadcast a short-range wireless communication signal comprising an exercise machine identity and an indication of a vertical movement of at least one of the stacked weights; and an exercise machine identifier configured to transmit a near field wireless communication signal comprising the exercise machine identity.” The claim is rendered indefinite as it is unclear how many signals are being broadcasts and if the “short ranged” and the “near field” signals are the same signal or different signals as both comprise the exercise machine identity. Likewise, it is unclear how many exercise machine identities are being claimed. 
Claim 1, lines 21-22 recite: “a user device arranged to receive a near field wireless communication signal identifying an exercise machine, from one of the exercise machine identifiers”. The claim is rendered indefinite as it is unclear if this the same signal from the exercise machine identifier from lines 9-10 or a different signal. Likewise, it is unclear if this is a different exercise machine of line 2. Applicant is suggested to amend the limitation to ---a user device arranged to receive one near field wireless communication signal identifying one exercise machines from one of the exercise machine identifiers---.
Claim 5, line 2 recites: “enhanced exercise data obtained by combining exercise data received directly from the observer with the exercise data received from the server”. The claim is rendered indefinite as it is unclear the metes and bounds of the claim as its unclear what can be considered “enhanced” data. It is unclear if by “combining” the data is it thus “enhanced” or that combining the data is just from where the data is from. 
Claim 10, line 3 contains the trademark/trade name “Bluetooth Low Energy, BLE, signal”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the signal and, accordingly, the identification/description is indefinite. Applicant’s specifications do not further define the Bluetooth signal. Applicant is suggested to amend the limitation to ---low energy near field wireless signal---.
Claim 12, line 10 recites: “sending, by the user device, the user identity and an exercise machine identity”. There is a lack of antecedent basis for user identity within the claim and likewise it is unclear if the exercise machine identity is the same as the machine identity on line XXX. Applicant is suggested to amend the limitation to ---sending, by the user device, a user identity and the exercise machine identity---.
Claim 12, line 12 recites: “sending from the one or more observers, exercise data generated based on the received short-range wireless signals, to a server,”. The claim is rendered indefinite as it is unclear if “a server” is the same server or a second server as recited earlier in the claim. Applicant is suggested to amend the limitation to --- sending from the one or more observers, exercise data generated based on the received short-range wireless signals, to the server,---.
Claim 12, line 19 recites: “retrieving, by the user device, exercise data corresponding to an exercise machine identity”. The claim is rendered indefinite as it is unclear if the exercise machine identity is the same identity as recited earlier in the claim or is a different identity. Applicant is suggested to amend the limitation to --- retrieving, by the user device, exercise data corresponding to the exercise machine identity---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 102X as being anticipated by US 20160346617 A1 (Srugo et al; henceforth Srugo).
	Regarding Independent Claim 1, Srugo discloses a monitoring system (system 100) for monitoring a plurality of exercise machines (selectable weight stack machine 104) arranged in a gym (“it is contemplated that the system 100 may be used in gyms that include a number of pieces of weight lifting equipment” ¶ 34), wherein each of the exercise machines comprise a plurality of stacked weights (weight stack 104 with weight stack selector pin 102a, see Figure 1), the monitoring system comprising for each of the exercise machines: 
	a repetition detector (weight stack device 102) configured to be arranged at the stacked weights to broadcast a short-range wireless communication signal (via a NFC tag 106 and indicated by arrow 136, see Figure 1) comprising an exercise machine identity (“for use in identifying the equipment” ¶ 31) and an indication of a vertical movement of at least one of the stacked weights (“The workout related information communicated by the weight stack selector device 102 may also include repetition count information” ¶ 41), and 
	an exercise machine identifier (NFC tag 106) configured to transmit a near field wireless communication signal comprising the exercise machine identity (“a near-field communication (NFC) tag or similar tag 106, such as a Bluetooth® low energy (BLE) tag, barcode tag, a QR code tag or a color code tag for use in identifying the equipment” ¶ 31), the monitoring system further comprising: 
	 one or more observers (gym computing device 120 with NFC reader 122) configured to be arranged centrally in the gym (“the system 100 may further comprise a computing device 120 at the gym facility” ¶ 35; the computer is capable of being arranged centrally in the gym) to receive short-range wireless communication signals broadcasted by the repetition detectors of the plurality of exercise machines (“The computing device may include wireless communication interfaces, including for example an NFC reader” ¶ 35 via NFC bracelet 116) and to generate exercise data for the plurality of exercise machines based on the received short range wireless communication signals (“to transfer the workout related information, which includes information about the weight used for each exercise as well a repetition count related information, which may be actual repetition counts, or data” ¶ 43),  
	a server (networked computing device 126) having access to a data storage (“networked computing device 126 that may receive and store workout related information associated with a user from the computing device 120” ¶ 36; networked computing device 126 has access to data storage in order to store data), the server being configured to receive exercise data for the plurality of exercise machines from the one or more observers and to store the received exercise data for the plurality of exercise machines in the data storage (¶ 36 below; devices 120 and 128 wireless communicate with networked device 126 in order to receive and store data related to the workout related information), and 
	a user device (“it will be appreciated that the functionality of the bracelet and the portable device may be combined together into a single device” ¶ 38; user portable device 130 with bracelet 116) arranged to receive a near field wireless communication signal identifying an exercise machine (“a Bluetooth pairing process that establishes a wireless communication channel between the bracelet 116 and the portable device 130.” ¶ 40), from one of the exercise machine identifiers, upon being tapped on an exercise machine identifier, and to retrieve exercise data corresponding to the exercise machine identified by the received near field wireless communication signal (“When the bracelet is tapped to the tag, or the tag otherwise read or detected, the exercise equipment identifier may be used in order to establish a wireless communication channel” ¶ 41) and to present the retrieved exercise data corresponding to the exercise machine identified by the received near field wireless communication signal, or information associated therewith, to a user (“system 100 may further include functionality present on a user's portable device 130 such as their cellular telephone, that can provide real-time, or near real-time information to the user regarding their workout” ¶ 38; the user may tap the user’s portable device 130 on the weight stack to transfer data via NFC and display real-time information to the user).  
	Regarding Claim 2, Srugo further discloses a monitoring system of according to claim 1 further comprising: 
	a weight sensing device (floor unit 102b) configured to sense a weight of the stacked weights that perform the vertical movement, wherein the short-range wireless communication signal further comprises an indication of the sensed weight (“weight stack selector pin 102a and corresponding floor unit 102b may provide a selectable weight stack device (referred to collectively as selectable weight stack device 102) that determines an amount of weight selected based on distance information between the pin 102a and the floor unit 102b.” ¶ 31).  
	Regarding Claim 3, Srugo further discloses the monitoring system according to claim 1, wherein the user device is configured to retrieve broadcasted exercise data from the server (“The cellular phone may also transmit workout related information to the networked computing device 126, or it may be downloaded to a user's computing device 128” ¶ 38).  
	Regarding Claim 4, Srugo further discloses the monitoring system according to claim 1, wherein the user device is configured to receive broadcasted exercise data directly from the repetition detector (dashed arrow 136; NFC tag 106 directly communicates with the user device 130 and bracelet 116) and to combine exercise data received directly from the repetition detector with exercise data retrieved from the server (“The cellular phone may also transmit workout related information to the networked computing device 126” ¶ 38 and “portable device 130 may have increased processing power compared to either the selector device 108 or the bracelet 116 and as such may be able to process the accelerometer and/or gyroscope data more fully in order to identify repetition counts” ¶ 42; the user device 130 is capable of combining and processing the information from the network device 126 and the data from the NFC tag 106).  
	Regarding Claim 5, Srugo further discloses the monitoring system according to claim 4, wherein the user device is configured to present enhanced exercise data, obtained by combining exercise data received directly from the observer with exercise data received from the server, to the user (“one or more of the devices, gyroscope(s) and accelerometer(s) may used in combination in order to determine, as precisely as possible, which movement the user is performing, and to count the number of repetitions performed” ¶ 105; in as much as applicant has shown the data can be retrieved from the network device 126 and the NFC tag 106 and can be used in combination and thus is enhanced exercise data).
	Regarding Claim 6, Srugo further discloses the monitoring system according to claim 1, wherein the observer is configured to generate exercise data in real-time and wherein the user device is configured to retrieve the generated data and to present it to the user in real-time (“Once the wireless communication channel is established, workout related information may be communicated from the bracelet 116 to the portable device 130. If the communication of workout related information is done in real-time, or near real-time it may be processed by the portable device 130 in order to provide real-time feedback to the user regarding their workout” ¶ 40).  
	Regarding Claim 7, Srugo further discloses the monitoring system according to claim 1, wherein the user device is configured to present the exercise data on a display of the user device (“connected I/O devices may include, for example a touch sensitive display screen, speaker(s) as well as a microphone and other I/O devices.” ¶ 106; the user’s portal device 130 which is a smart phone is capable of displaying information).  
	Regarding Claim 8, Srugo further discloses the monitoring system according to claim 1 wherein the near field wireless communication signal is an NFC signal (“a near-field communication (NFC) tag or similar tag 106, such as a Bluetooth® low energy (BLE) tag, barcode tag, a QR code tag or a color code tag for use in identifying the equipment” ¶ 31).  
	Regarding Claim 9, Srugo further discloses the monitoring system according to claim 1 wherein the short-range wireless communication signal is a low energy signal (“a near-field communication (NFC) tag or similar tag 106, such as a Bluetooth® low energy (BLE) tag, barcode tag, a QR code tag or a color code tag for use in identifying the equipment” ¶ 31).   
	Regarding Claim 10, Srugo further discloses the monitoring system according to claim 1 wherein the short-range wireless communication signal is a Bluetooth Low Energy, BLE, signal (“a near-field communication (NFC) tag or similar tag 106, such as a Bluetooth® low energy (BLE) tag, barcode tag, a QR code tag or a color code tag for use in identifying the equipment” ¶ 31).    
	Regarding Claim 11, Srugo further discloses the monitoring system according to claim 1 wherein the user device is a smartphone (“a user's portable device 130 such as their cellular telephone” ¶ 38 and “device may be a computing device of the user such as a smart phone” ¶ 97).  
	Regarding Independent Claim 12, Srugo discloses a method for monitoring a plurality of exercise machines (selectable weight stack machine 104) arranged in a gym (“it is contemplated that the system 100 may be used in gyms that include a number of pieces of weight lifting equipment” ¶ 34), wherein each of the exercise machines comprise:
	 a plurality of stacked weights (selectable weight stack machines 104), wherein each stacked weight comprises a repetition detector (weight stack device 102) continually broadcasting a short-range wireless signal (via a NFC tag 106 and indicated by arrow 136, see Figure 1) comprising an exercise machine identifier (“for use in identifying the equipment” ¶ 31) and an indication of a vertical movement of at least one of the stacked weights (“The workout related information communicated by the weight stack selector device 102 may also include repetition count information” ¶ 41), the method comprising:
	receiving, by a user device (user portable device 130 with bracelet 116; “it will be appreciated that the functionality of the bracelet and the portable device may be combined together into a single device” ¶ 38; the bracelet116 and portable device 130 are considered the same device), a near filed wireless communication signal (“when the bracelet is tapped to the tag, or the tag otherwise read or detected, the exercise equipment identifier may be used in order to establish a wireless communication channel, for example using Bluetooth, or Bluetooth Low Energy between the equipment 104, or more particularly the weight stack selector device 102, and the bracelet 116” ¶ 41), transmitted by an exercise machine identifier of one of the exercise machines (NFC tag 106), comprising an exercise machine identity (“a near-field communication (NFC) tag or similar tag 106, such as a Bluetooth® low energy (BLE) tag, barcode tag, a QR code tag or a color code tag for use in identifying the equipment” ¶ 31, see Figure 10), 
	sending, by the user device, a user identity and the exercise machine identity (¶ 36 below; devices 120 and 128 wireless communicate with networked device 126 in order to receive and store data related to the workout related information), to a server (networked computing device 126) and/or to other user devices (user computing device 128)
	receiving, by one or more observers (gym computing device 120 with NFC reader 122) arranged centrally in the gym (“the system 100 may further comprise a computing device 120 at the gym facility” ¶ 35; in as much as applicant has shown the gym computing device 120 is within the gym’s structure and thus is centrally located within the gym), the short-range wireless signals broadcasted by the repetition detectors of the exercise machines (“The computing device may include wireless communication interfaces, including for example an NFC reader” ¶ 35 via NFC bracelet 116, see Figure 10), 
	sending from the one or more observers, exercise data generated based on the received short-range wireless signals, to the server, (“to transfer the workout related information, which includes information about the weight used for each exercise as well a repetition count related information, which may be actual repetition counts, or data” ¶ 43: emphasis added, see Figure 10), and 
	retrieving, by the user device, the exercise data corresponding to the exercise machine identity comprised in the received near filed wireless signal for provision to a user (see Figure 10 wherein the workout information is transferred to and from the server 126 to the bracelet 116 and by extension the user portable device 130).  
	Regarding Claim 13, Srugo further discloses the method of claim 12, wherein the retrieving, comprises retrieving the exercise data from the server (“Prior to working out, the user 1610 may download, or otherwise provide, for example by imputing, a work out plan. The workout plan may be downloaded from the networked device 126” ¶ 109; workout information is retrieved from the networked device 126).   
	Regarding Claim 14 method of claim 13 further comprising, combining exercise data received directly from the observer with exercise data received from the server (“computing device 120 may be connected to a network 124, such as the Internet, which allows the computing device 120 to communicate with a networked computing device 126 that may receive and store workout related information associated with a user from the computing device 120” ¶ 36; the exercise data from the network device 126 and the computing device 120 are stored together within the network device 126 and thus are combined).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784